F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          OCT 21 1998

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                             Clerk


 ALBERT RAYMOND COPP, JR. and
 MARJORIE LOUISE HAWORTH,

          Plaintiff-Appellants,

 v.

 BOYD M. MCMASTER; SHARON L.                           No. 98-8020
 KINNISON; LORI L. LEWIS;                         (D.C. No. 97-CV-1060)
 CAROL COLLINS; MONICA A.                               (Wyoming)
 SHARUM; KURT KELLY;
 MARGARET E. KELLEY; FOURTH
 JUDICIAL DISTRICT JUDGE-
 SHERIDAN COUNTY, a/k/a John D.
 Brackley,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Plaintiffs Albert Raymond Copp, Jr. and Marjorie Louise Haworth appeal

the district court’s dismissal of their action against the several defendants for

failure to state a claim. We affirm.

      Although it is difficult to tell from the complaint, this action apparently

arose out a state court action brought against plaintiffs by Lori L. Lewis, Ms.

Haworth’s daughter and a defendant in the present action, to collect a debt she

claimed plaintiffs owed her. In addition to Ms. Lewis, plaintiffs sued the state

court judge and two attorneys, one who represented them and another who was

requested to do so. They also sued members of the Commission for Judicial

Conduct and Ethics and the Assistant Bar Counsel for the Wyoming State Bar

Board of Professional Responsibility because they were unhappy with the results

of their complaints against the judge and one of the lawyers. Without specifying

any facts to support their claims, plaintiffs asserted that the defendants had

violated their “God given and Constitutional rights” under the 5th, 6th and 7th

Amendments. See Complaint, rec., doc. 1.

      In its order granting defendants’ motions to dismiss, the district court

carefully parsed plaintiffs’ claims against the various defendants. We have

reviewed the record and we are not persuaded the district court erred. We


                                          -2-
therefore AFFIRM the district court’s dismissal of all plaintiffs’ claims

substantially for the reasons given by the court in its Order on Motions to Dismiss

dated February 27, 1998.

                                      ENTERED FOR THE COURT


                                      Stephanie K. Seymour
                                      Chief Judge




                                        -3-